Citation Nr: 1548141	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  08-19 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a skin disorder, claimed as neurodermatitis, to include as a result of in-service exposure to herbicide agents or as secondary to service-connected diabetes mellitus, type II, or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to Agent Orange during his active military service.

2.  The competent and probative evidence of record does not show that the Veteran's skin disorder is related to military service, to in-service exposure to herbicide agents, or to a service-connected disability.


CONCLUSION OF LAW

The Veteran's skin disability was not incurred in or aggravated by active military service, may not be presumed to have been so incurred or aggravated, to include as due to exposure to Agent Orange, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2015).  With regard to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326.  Letters dated in July 2012 and May 2013 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was provided with a VA examination in September 2013, and VA opinions were provided in September 2013 and April 2015 with regard to his claim.  The Board finds the opinions provided in this case to be adequate.  The opinions were based upon a complete review of the evidence in the claims file, are factually supported by the evidence in the claims file, take the Veteran's lay statements into consideration, and provide adequate supporting explanation and rationale for the conclusions reached.  The Board acknowledges the representative's request for a new examination regarding the relationship between the Veteran's skin disorder and his service-connected PTSD in the August 2015 brief because the DSM-5 notes that excoriation disorder is often accompanied by other mental disorders.  However, the Board finds the opinion provided in April 2015 to be adequate to determine whether the Veteran's skin disorder was caused or aggravated by his service-connected PTSD, as the examiner considered the DSM-5 and the evidence in the claims file, and concluded that the evidence did not suggest that the Veteran's skin symptoms were associated with his PTSD symptoms.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran alleges several theories of entitlement with regard to his claim for entitlement to service connection for a skin disorder.  He alleges that service connection is warranted on a direct basis; that service connection is warranted based upon in-service exposure to herbicide agents; and that service connection is warranted on a secondary basis as his skin disorder was caused or aggravated by his service-connected diabetes mellitus, type II or PTSD.  The Board will address each of these theories of entitlement, in turn.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service treatment records showed that the Veteran received outpatient treatment in May 1967 and September 1967 for folliculitis and ringworm, respectively, in the groin area, but with no follow up and no symptoms of a chronic disorder reported by the Veteran or noted by an examiner in a November 1968 discharge physical examination.

In August 2005, the Veteran underwent an examination.  He reported very dry skin and skin discoloration, which has been present for 20 years.  He noted that he had been treated with lotion, but never mentioned the problem to a VA doctor before.  Physical examination of the skin showed signs of skin disease diagnosed as generalized neurodermatitis with hypopigmentation of less than six square inches.  There was no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hyperpigmentation, abnormal texture, or limitation of motion.  The skin lesion coverage of exposed areas was 10 percent, and 2 percent of the entire body.  The examiner diagnosed neurodermatitis.  The examiner stated that the "skin condition is a complication of diabetes because the duration of the veteran's diabetes caused the complication."  However, in a March 2006 addendum, the VA examiner clarified that the Veteran's neurodermatitis is not related to his diabetes mellitus, type II.

The Veteran underwent another VA examination in January 2008.  The Veteran reported skin symptoms including difficulty with wounds healing and very dry itchy skin, which had been present for four years.  Physical examination of the skin was negative.  The examiner reported that there were no findings of secondary diabetic complications of the skin.  During a July 2009 VA examination, the Veteran reported that his rash first manifested in 1980, and that it has continued since that time but had not progressed.  The Veteran reported treatment with topical creams continuously over the prior 12-month period.  The examiner described the skin disorder as a dermatitis which is scattered small red rash on the forearms without any discrete pattern.  The examiner diagnosed neurodermatitis and opined that there was no evidence that there was a connection between the skin disorder and diabetes mellitus.

VA treatment records from June 2006 through 2013 reflect that the Veteran received prescriptions including Hydrocortisone cream and Urea topical cream for skin rash, but do not otherwise show treatment for the claimed skin disorders.  An July 2007 VA treatment record notes that the Veteran complained of itchy skin for a while, and noted that he had been scratching his skin since 2004.  The physician noted that the Veteran was told that his skin disorder was nervous dermatitis in the past.  The diagnosis was pruritis.

In support of his claim, the Veteran has submitted photographs of his skin depicting his skin disorder.

In September 2013, a VA opinion was obtained.  The examiner thoroughly reviewed the evidence contained in the Veteran's claims file.  Thereafter, the examiner opined that it was less likely than not that the Veteran's skin disorder is directly related to service.  The examiner acknowledged that there was evidence of folliculitis and tinea corporis during service, but explained that they are self-limiting conditions that resolve without any residuals.  The examiner also opined that it was less likely than not that the Veteran's skin disorder was etiologically related to in-service exposure to herbicide.  The examiner explained that the only skin condition associated with herbicides is chloracne with symptoms of excessive oiliness of the skin, numerous blackheads, fluid-filled cysts, and dark body hair, which are not consistent with the Veteran's symptoms.  Last, the examiner opined that the Veteran's skin disorder was not caused or aggravated by his service-connected diabetes mellitus.  The examiner explained that there is no specific etiology for the symptom of pruritis, and that neurodermatitis is a skin picking disorder, which is a psychiatric disorder, and not associated with diabetes mellitus, type II.  The examiner noted that a specific psychiatric opinion should be obtained to determine whether the Veteran's neurodermatitis is related to his service-connected PTSD.

In April 2015, the Veteran underwent a VA psychiatric examination.  The diagnoses included PTSD and excoriation disorder, also defined as neurodermatitis.  The Veteran reported a history of rash of unknown origin, partially alleviated through the use of creams.  The examiner noted that neurodermatitis is a psychiatric disorder defined as repetitive picking, scratching, rubbing, digging, or squeezing of the skin, resulting in visible tissue damage and impairment in social functioning.  The examiner stated that this is referred to as excoriation or skin-picking in the DSM-5.  The Veteran reported that he first experienced PTSD symptoms following Vietnam service, reaching their peak within about one year of military service.  He noted that his PTSD symptoms have improved with time, and the symptoms were much better than immediately following service in Vietnam.  The examiner noted that review of the medical records showed that the Veteran's skin-related symptoms first emerged in approximately 1985, with treatment beginning in approximately 2004 or 2005.  

After conducting an interview of the Veteran and reviewing of the evidence in the claims file, the VA examiner concluded that the Veteran's skin disorder was not caused or aggravated by his service-connected PTSD.  The examiner explained that PTSD and excoriation disorder (neurodermatitis) are separate and distinct diagnoses, and that scratching and picking of the skin is not a symptom of PTSD and is "very unlikely to be associated with a PTSD diagnosis."  The examiner further noted that it is "less likely than not that PTSD caused an emergence of neurodermatitis."  The examiner further opined that it was less likely than not that the Veteran's neurodermatitis was aggravated by his PTSD, as the Veteran's skin symptoms emerged approximately 15 to 20 years following military service, at a time when his PTSD symptoms were improving, making it "unlikely that the skin disorder is related to anxiety or anxious behaviors of PTSD."  Ultimately, the examiner found that the symptoms "appear to have emerged much later than PTSD and do not appear likely associated with traumatic distress."

After a thorough review of the evidence in the claims file, the Board concludes that service connection for a skin disorder is not warranted.  As noted above, the Veteran contends that he was exposed to Agent Orange during active duty service, and that his skin disorder is the result of such exposure.  In an October 2010 statement, he reported that a VA physician told him that his skin disorder was "connected to" exposure to herbicide in Vietnam.  He also alleges that service connection is warranted on a direct basis, as he sought treatment for skin disorders during military service, and that service connection is warranted on a secondary basis, as secondary to his service-connected diabetes mellitus, type II, and PTSD.

VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for the following disorders: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; diabetes mellitus, type 2; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia (CLL); abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service personnel records show that he served in the Republic of Vietnam from June 16, 1967 to June 8, 1968; therefore, he is presumed to have been exposed to Agent Orange during his active duty service.

However, the Veteran's diagnosed skin disorders are not among the list of diseases or disorders for which presumptive service connection may be awarded.  In that regard, the medical evidence in the claims file reflects diagnoses of neurodermatitis, dry skin, and pruritis.  Although the regulations permit for an award of service connection for chloracne on a presumptive basis, the evidence of record does not demonstrate a diagnosis of chloracne.  Accordingly, entitlement to service connection for a skin disorder based on in-service exposure to Agent Orange is not warranted on a presumptive basis.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

The probative evidence in the claims file does not show that the Veteran's skin disorder is directly related to active duty service, including in-service exposure to Agent Orange.  Initially, the Board observes that the earliest evidence of his current reported skin symptoms was in 1980, over 10 years after service discharge.  The earliest medical evidence of treatment for his current skin symptoms was in approximately 2004, over 35 years after service discharge.  Moreover, there is no medical evidence in the claims file suggesting a link between the Veteran's current skin disorders and his active duty service.  In a September 2013 VA examination, the VA examiner opined that, although there was evidence of folliculitis and tinea corporis during service, they are self-limiting conditions, and thus, the current skin disorders are not related to the in-service folliculitis and tinea corporis.  Additionally, the September 2013 examiner opined that the Veteran's skin disorder is not related to his in-service exposure to herbicide agents.  The examiner explained that the Veteran's diagnosed skin disabilities are not associated with herbicide exposure, and that the Veteran's skin symptoms do not resemble the only skin disorder which is associated with herbicide exposure.  The Board finds the September 2013 VA opinions to be probative in this case, as they are based upon a review of the claims file, an interview of the Veteran, and consideration of the Veteran's lay statements.  Additionally, the opinions provide supporting rationale for the conclusions reached.  As the only probative medical evidence in the claims file does not relate the Veteran's diagnosed skin disabilities to his active duty service or his in-service exposure to herbicides, service connection is not warranted on a direct basis.

Additionally, service connection for a skin disorder is not warranted on a secondary basis, as the probative evidence of record does not show that any of the Veteran's diagnosed skin disorders were caused or aggravated by a service-connected disability.  Although an August 2005 VA opinion suggested a possible link between the Veteran's neurodermatitis and his diabetes mellitus, type II, in a March 2006 addendum, the examiner clarified that the Veteran's neurodermatitis is not related to his diabetes mellitus, type II.  Additionally, the January 2008 VA examiner and September 2013 VA examiner both concluded that the Veteran's skin disorders were not caused or aggravated by his service-connected diabetes mellitus, type II.  The September 2013 VA examiner explained that there is no specific etiology for the symptom of pruritis, and that neurodermatitis is a psychiatric disorder not associated with diabetes mellitus, type II.  In an April 2015 opinion, the VA examiner opined that the Veteran's neurodermatitis was not caused or aggravated by his service-connected PTSD.  The examiner explained that the Veteran's skin symptoms emerged many years after military service at a time when his PTSD symptoms were improving, making it unlikely that the Veteran's skin disability was caused or aggravated by his PTSD.  The Board finds the opinions provided in this case to be probative, as they are factually supported by the evidence in the claims file and provide supporting explanation and rationale for the conclusions reached.  There is no other medical evidence of record addressing the etiology of the Veteran's skin disorder.  

The Board acknowledges the Veteran's contentions that his skin disorder is etiologically related to service or to a service-connected disability.  Lay evidence can be competent and sufficient when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran's statements are not competent evidence of a link between his current skin disorder and his active duty service, in-service exposure to Agent Orange, or service-connected disabilities because, as a lay person, he is not competent to provide evidence which requires medical knowledge as he lacks the requisite professional training, certification, and expertise to present an opinion regarding etiology.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Accordingly, there is no competent evidence of a nexus between the Veteran's skin disorder and his active duty service or a service-connected disability.  For that reason, entitlement to service connection for a skin disorder is not warranted.

Because there is no competent and probative evidence relating the Veteran's skin disorder to his active duty service, in-service exposure to herbicide agents, or a service-connected disability, the preponderance of the evidence is against his claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a skin disorder is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


